DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-6 are objected to because of the following informalities:  The term “an” in line 3 of claim 4 should be --a-- instead.  Claims 5 and 6 also uses the term “an” inappropriately in parts of the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, 13-14, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close” in claims 1, 11, 14, and 20 is a relative term which renders the claims indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claimed close to the base substrate or close to the top surface have been rendered indefinite by use of the term “close” in the claims.
The term “far” in claims 11, 13, 14, 19, and 20 is a relative term which renders the claims indefinite. The term “far” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claimed recitations of elements being far away from the base substrate or far away from the top surface have been rendered indefinite by use of the term “far” in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2017/0104042) in view of Shi (US 2016/0268355).
Regarding independent claim 1, Wang teaches a manufacturing method of a pixel defining layer (Fig. 8) comprising providing a base substrate (Fig. 8, Element 40); forming a lyophilic layer (Fig. 8, Element 71) on the base substrate (40), the lyophilic layer (71) comprising a top surface and a side surface (Fig. 8); forming a lyophobic layer (Fig. 8, Element 61) at least covering the top surface of the lyophilic layer (71).
Wang teaches the limitations of independent claim 1 discussed earlier but fails to exemplify a step of forming a surface covering layer covering at least a portion of the 
Shi teaches a manufacturing method of a pixel defining layer (Fig. 3b) comprising a step of forming a surface covering layer (Fig. 3b, Element 210) covering at least a portion of the side surface of a lyophilic layer (Fig. 3b, Element 200), the portion of the side surface being a portion of the side surface close to a base substrate (Fig. 3b, Element 100); and removing the surface covering layer (210) so that the at least a portion of the side surface close to the base substrate (100) is exposed and a pixel defining layer is formed.  Shi discloses that the covering layer (210) is provided for maintaining lyophobic performance for a long period of time (¶ [0055]).
Therefore, it would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Wang with the step of forming the surface covering layer taught by Shi for maintaining lyophobic performance of the pixel defining layer for a long period of time.
Regarding claim 2, Shi teaches the lyophilic layer being attractive to a solution dissolved with organic electroluminescence material, and the lyophobic layer is repellent to a solution dissolved with organic electroluminescence material (¶s [0041], [0057], [0123]).
Regarding claim 3, Shi teaches the lyophobic layer and the surface covering layer are integrally formed (Fig. 3b), and constituting a surface covering lyophobic layer (210) which covers the top surface and the side surface of the lyophilic layer (210), 
Regarding claim 4, Shi teaches performing the lyophobic process to an exposed surface layer of the lyophilic material layer comprising forming a reactive coating layer on the exposed surface layer of the lyophilic material layer, and causing the reactive coating layer to react with the lyophilic material layer to obtain the surface covering lyophobic layer (¶ [0046]).
Regarding claim 5, Shi teaches the lyophobic layer and the surface covering layer integrally formed (Fig. 3b), and constituting a surface covering lyophobic layer (210) which covers the top surface and the side surface of the lyophilic layer (200), forming the lyophilic layer (200) on the base substrate (100), forming the lyophobic layer at least covering the top surface of the lyophilic layer and forming the surface covering layer covering at least a portion of the side surface of the lyophilic layer comprises forming a first lyophilic material layer (Fig. 3b, Element 200b) and a second lyophilic material layer (Fig. 3b, Element 200a) covering a top surface and a side surface of the first lyophilic material layer, sequentially, on the base substrate (100), and a material of the first lyophilic material layer being different from a material of the second lyophilic material layer (¶s [0040]-[0044]); and forming a reactive coating layer configured to react with the second lyophilic material layer (200a) on an exposed surface layer of the 
Regarding claim 6
Regarding claim 7, Shi teaches the second lyophilic material layer (61) made of silicon dioxide (¶ [0123]), and Wang teaches the reactive coating layer (80) made of hydrogen fluoride (¶ [0037]).
Regarding claim 8, Wang teaches a thickness of the second lyophilic material layer is 0.1 micron-0.5 micron (¶ [0033]).
Regarding claim 9, Wang teaches the first lyophilic material layer is made of polyimide (¶ [0035]).
Regarding claim 10, Wang teaches a height of the exposed side surface being at least 0.5 micron (¶ [0035]).
Regarding claim 11, Shi teaches forming the lyophilic layer (200) on the base substrate (100), forming the lyophobic layer (210) at least covering the top surface of the lyophilic layer and forming the surface covering layer covering at least a portion of the side surface of the lyophilic layer comprising forming a lyophilic material layer (200) on the base substrate (100); providing the surface covering layer (210) on a portion of a side surface of the lyophilic material layer (200) close to the base substrate (100) to form the surface covering layer (210) covering the portion of the side surface of the lyophilic layer (200) close to the base substrate (100); and performing a lyophobic process to an exposed surface layer of the lyophilic material layer to form the lyophobic layer covering the top surface of the lyophilic layer and covering the portion of the side surface of the lyophilic layer far away from the base substrate (¶ [0046]).
Regarding claim 12
Regarding claim 13, Shi teaches in the pixel defining layer (20), the lyophobic layer (210) covering the top surface of the lyophilic layer (200) and covering a portion of the side surface of the lyophilic layer (200) far away from the base substrate (100).
Regarding claim 14, Shi teaches a side surface of the pixel defining layer (20) comprising a lyophobic side surface (210) close to the top surface and a lyophilic side surface (200b) far away from the top surface, and a ratio of a height of the lyophilic side surface (200b) to a height of the pixel defining layer (20) is 1/3-2/3 (Fig. 3b).
Regarding claim 15, Shi teaches the ratio of the height of the lyophilic side surface (200b) to the height of the pixel defining layer (20) greater than or equal to 1/2 and smaller than or equal to 2/3 (Fig. 3b).
Regarding claim 16, the combination of Wang and Shi teaches a pixel defining layer manufactured by the method according to claim 1.
Regarding claim 17, the combination of Wang and Shi teaches a display substrate comprising a base substrate and a pixel defining layer on the base substrate, the pixel defining layer being the pixel defining layer according to claim 16.
Regarding claim 18, the combination of Wang and Shi teaches a display device, comprising the display substrate according to claim 17.
Regarding claim 19, Shi teaches in the pixel defining layer, the lyophobic layer (210) covering the top surface of the lyophilic layer (200) and covering a portion of the side surface of the lyophilic layer (200) far away from the base substrate (100).
Regarding claim 20, Shi teaches a side surface of the pixel defining layer (20) comprises a lyophobic side surface (210) close to the top surface and a lyophilic side .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hu (US 2019/0058019) teaches a method of fabricating an array substrate for a display panel.  Dai (US 2017/0279049) teaches a manufacturing method of an OLED display device.  Hwang (US 2016/0248035) teaches a light emitting display device with pixel defining layer having an opening exposing electrodes.  Lee (US 2016/0111688) teaches an organic light-emitting display device with first and second pixel-defining layers.  Wang (US 2016/0056218) teaches a display panel with pixel defining layer having sloped sidewalls.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        7 February 2022